COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Bobby Joe Jones, Jr. v. The State of Texas

Appellate case number:    01-15-00358-CR

Trial court case number: CR-13-0430

Trial court:              22nd District Court, Hays County, Texas

         Appellant is represented by appointed counsel, Tanisa Jeffers. Appellant’s counsel was
notified of the filing of the clerk’s record on May 14, 2015. The reporter’s record was filed on
July 25, 2015. Appellant’s brief was due on August 5, 2015. On August 14, 2015, the Clerk of
the Court notified appellant’s counsel that a brief had not yet been filed and required a response
within 10 days. See TEX. R. APP. P. 38.8(b)(2). On September 23, 2015, appointed counsel filed
a letter, asking for another copy of the record, claiming her copy was lost. The record was sent
to her on September 25, 2015. Counsel has filed no motions for extension of time to file the
brief.
        Appellant’s brief is due 30 days from the date of this order. TEX. R. APP. P. 38.6(a). The
State’s brief is due 30 days after appellant’s brief is filed. TEX. R. APP. P. 38.6(b).

       It is so ORDERED.



Judge’s signature: /s/ Rebeca Huddle
                    Acting individually      Acting for the Court


Date: October 15, 2015